NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5364-14T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

KENNETH E. BURRELL a/k/a
KENNETH BURRELL, KEVIN BOOKER,
KEVIN BURRELL and KEITH BURRELL,

        Defendant-Appellant.

___________________________________

              Submitted March 8, 2017 – Decided September 11, 2017

              Before Judges Fuentes and Gooden Brown.

              On appeal from the Superior Court of New
              Jersey,   Law  Division,   Monmouth County,
              Indictment No. 13-06-1106.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Daniel V. Gautieri, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Sara M. Quigley,
              Deputy Attorney General, of counsel and on the
              brief).

              Appellant filed a pro se supplemental brief.

PER CURIAM
       Defendant Kenneth Burrell appeals from a July 2, 2015 judgment

of   conviction      for   second-degree      certain     persons   not    to   have

weapons, N.J.S.A. 2C:39-7(b)(1).             Defendant moved to suppress the

handgun seized without a warrant, which formed the evidential

basis for the charge.           When his motion was denied, defendant

entered a negotiated guilty plea and was sentenced to a seven-year

term     of    imprisonment,    with     a     five-year    period    of     parole

ineligibility, in accordance with the Graves Act, N.J.S.A. 2C:43-

6(c).1        On   appeal,   defendant       challenges    the   denial    of    his

suppression motion as permitted under Rule 3:5-7(d).                 We affirm.

       At a suppression hearing conducted on June 26 and August 20,

2014, the following facts were adduced.             Officers assigned to the

Asbury Park Police Department's Street Crimes Unit (SCU) patrolled

an area of the city known for drug trafficking, shootings, and

gang related activities.           Gang members reportedly used their

girlfriends as gun couriers, believing that they were less likely

to be searched.       SCU officers wore special uniforms consisting of

sweatshirts with "Police" printed in large gold letters across the

front and back and badges suspended around their necks.                         They




1
  Defendant also pled guilty and was sentenced to a concurrent
three-year term on an unrelated drug possession charge. Defendant
does not challenge that conviction in this appeal.

                                         2                                  A-5364-14T1
drove unmarked police vehicles equipped with lights inside the

windshield, on the visor, on the front grille, and on the back.

     On December 14, 2012, at about 9:00 p.m., SCU Officer Lorenzo

Pettway and his partners, Sergeants John Crescio and Michael

Barnes, were travelling east on the 1400 block of Summerfield

Avenue, an area that had nightly shootings and two prior homicides.

It was a clear, cold night and the area was lit with street lights

every couple hundred feet.       On the sidewalk on the opposite side

of the roadway, Pettway observed a man, he later recognized as

defendant, and a woman, later identified as Christine Labord,

walking side by side and talking.         When defendant observed the

police car, he pulled his hood tightly so that it covered part of

his face, slowed his gait, and dropped back as Labord continued

walking, creating a distance between them of a few feet.

     Acknowledging that defendant's actions appeared suspicious,

Pettway pulled alongside the couple to stop and talk to them.             As

Pettway   pulled   over,   the   couple   stopped   and   looked   in   his

direction.2   Pettway exited his vehicle, approached defendant and

asked how he was doing and whether he could speak to him for a



2
  Defendant called as a witness an optometrist who examined him
about a year later, to establish that over the past few months,
defendant developed a detached retina, resulting in loss of vision
in his right eye and, if left uncorrected, reduced vision in his
left eye.

                                    3                              A-5364-14T1
minute. Pettway then approached Labord while his partners remained

with defendant.       According to Pettway, as he approached, Labord

appeared nervous and clutched her large purse tightly against her

body. In a casual, conversational tone, Pettway identified himself

and asked Labord her name, how she was doing, where she was going,

and   where    she   was   coming   from.   Labord   was   cooperative   and

responded to Pettway's questions.           She explained they had just

come from her house and were going across town to a friend's house.

While she spoke, she continued to clutch her purse and appeared

nervous.      Pettway then asked Labord what she had in the purse.        At

that point, Labord "immediately took her purse off her shoulder[],"

opened it up and said "[h]e made me carry it, it [isn't] mine"

"it's his gun[.]" With his flashlight, Pettway observed the handle

of a gun in Labord's purse.

      Labord immediately seized the gun, which he described as a

Tec-9 sub-machine gun that "qualifies as an assault firearm[.]"

Labord passed the gun to Crescio who cleared it and recovered

twenty-four rounds of ammunition from it. As Pettway placed Labord

under arrest, defendant repeatedly admitted to Pettway that it was

his gun and asked Pettway not to arrest her.               At that point,

defendant was also placed under arrest.        Both defendant and Labord

were placed in a marked police vehicle that was summoned to the

scene.     While in the police vehicle, Pettway read defendant and

                                       4                           A-5364-14T1
Labord   their    Miranda3   rights,   which   they   acknowledged

understanding.   Defendant continued insisting that it was his gun.

At police headquarters, during custodial interrogations, both

defendant and Labord gave incriminating statements after being

advised of their Miranda rights a second time.

     In an August 25, 2014 written statement of reasons, the motion

judge upheld the seizure.    The judge found Officer Pettway, the

sole State witness, to be "a credible and uncontradicted witness"

and made factual findings consistent with Pettway's testimony.

The judge determined that the street encounter was "a lawful field

inquiry" during which Labord voluntarily showed police the gun,

leading to the lawful seizure and spontaneous admissions.        The

court noted:

          The police acknowledge that they saw no
          criminal activity . . . , they did not block
          the defendants from walking away and, if the
          defendants had chosen to walk away the police
          would have allowed them to do so.      Officer
          Pettway, in a voice that was calm, regular and
          casual, asked defendant Labord if he could
          talk with her.    Defendant Labord, appearing
          nervous, clutched her purse close to herself,
          and Officer Pettway asked defendant Labord
          what was in the purse.           Given these
          circumstances, this was a field inquiry.
          Defendant Labord voluntarily opened her purse,
          showed Officer Pettway the gun, and stated
          that defendant Burrell made her carry it.


3
  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).

                                 5                          A-5364-14T1
            Defendant Burrell then voluntarily stated that
            it was his gun. All of this took only seconds.

     The judge determined that Pettway was then justified in

seizing the gun under the plain view exception to the warrant

requirement.      Further,       the   judge    found    that   in   addition      to

defendant's      "spontaneous           and       unsolicited        pre-Miranda

statements[,]"      they     gave      recorded      statements      at      police

headquarters after being notified of their Miranda rights and

"knowingly,    intelligently,          and     voluntarily      waiv[ing]     those

rights[.]"     The judge entered a memorializing order on the same

date and this appeal followed.

     On   appeal,   in     his   counseled      brief,   defendant     makes     the

following argument:

            WHEN THE POLICE OFFICER ASKED CO-DEFENDANT
            LABORD WHAT SHE HAD IN HER PURSE, THE FIELD
            INQUIRY BECAME AN INVESTIGATORY STOP WHICH WAS
            INVALID   BECAUSE    THE   OFFICER    CANDIDLY
            ACKNOWLEDGED THAT HIS INQUIRY WAS PROMPTED BY
            A MERE HUNCH.

In his pro-se supplemental brief, defendant makes the following

argument:

            TRIAL COURT ERRED IN DENYING DEFENDANT-
            APPELLANT NOTICE OF MOTION TO SUPPRESS THE
            EVIDENCE[].

     We review a motion judge's factual findings in a suppression

hearing with great deference.          State v. Gonzales, 227 N.J. 77, 101

(2016).     In our review of a "grant or denial of a motion to

                                         6                                  A-5364-14T1
suppress [we] must uphold the factual findings underlying the

trial court's decision so long as those findings are supported by

sufficient credible evidence in the record."        State v. Gamble, 218
N.J. 412, 424 (2014).      We defer "to those findings of the trial

judge which are substantially influenced by his opportunity to

hear and see the witnesses and to have the 'feel' of the case,

which a reviewing court cannot enjoy."       State v. Elders, 192 N.J.
224, 244 (2007) (quoting State v. Johnson, 42 N.J. 146, 161

(1964)).   We owe no deference, however, to the trial court's legal

conclusions or interpretation of the legal consequences that flow

from established facts.        Our review in that regard is de novo.

State v. Watts, 223 N.J. 503, 516 (2015).

        Defendant argues "the police engaged in an investigatory

stop, without the requisite reasonable and articulable suspicion"

that   defendant   and   his   companion   "were   engaged   in   criminal

activity[.]"   Accordingly, defendant contends that "the search was

invalid and any statements that followed were inadmissible as the

fruit of the poisonous tree." We disagree and affirm substantially

for the reasons expressed by the motion judge.               We add the

following comments.

       The constitutional requirements for a field inquiry and an

investigatory stop are different.       "A field inquiry is essentially

a voluntary encounter between the police and a member of the public

                                    7                              A-5364-14T1
in which the police ask questions and do not compel an individual

to answer."    State v. Rosario, 229 N.J. 263, 271 (2017).    Except

for impermissible reasons such as race, a field inquiry "may be

conducted without grounds for suspicion."     State v. Daniels, 393
N.J. Super. 476, 484 (App. Div. 2007) (citation omitted).    A field

inquiry is the least "intrusive[] . . . encounter[] with police[.]"

Rosario, supra, 229 N.J. at 271.      Indeed, "[t]he individual does

not even have to listen to the officer's questions and may simply

proceed on [his or] her own way."       Rosario, supra, 229 N.J. at

271.

       "The test of a field inquiry is 'whether [a] defendant, under

all of the attendant circumstances, reasonably believed he [or

she] could walk away without answering any of [the officer's]

questions."    Id. at 271-72 (quoting State v. Md., 167 N.J. 471,

483 (2001)).    So long as the officers "questions were put in a

conversational manner, if he [or she] did not make demands or

issue orders, and if his [or her] questions were not overbearing

or harassing in nature[,]" the encounter "could be treated as [a]

field inquiry."    Id. at 274 (citations omitted).

       Unlike a field inquiry, an investigatory stop, also referred

to as a Terry4 stop, is characterized by a detention in which "'an


4
  Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889
(1968).

                                  8                          A-5364-14T1
objectively reasonable person' would feel 'that his or her right

to move has been restricted[,]'" even though the encounter falls

short of a formal arrest.        Id. at 272 (quoting State v. Rodriguez,

172 N.J. 117, 126 (2002)).        An investigatory stop "is a temporary

seizure that restricts a person's movement[.]" Ibid. Accordingly,

"it must be based on an officer's 'reasonable and particularized

suspicion . . . that an individual has just engaged in, or was

about to engage in, criminal activity.'"              Ibid. (quoting State v.

Stovall, 170 N.J. 346, 356 (2002)).             "During such a stop, if the

police    officer    believes    that    the    suspect    'may   be    armed   and

presently dangerous,' then he may conduct a pat down" for the

officer's safety. State v. Williams, 192 N.J. 1, 9 (2007) (quoting

Terry, supra, 392 U.S. at 30, 88 S. Ct. at 1884, 20 L. Ed. 2d at

911)).

     Applying these principles, we agree that defendant's street

encounter with Pettway amounted to no more than a field inquiry

for the reasons expressed by the motion judge.               Specifically, the

motion judge found defendant's and Labord's interactions with the

police officers did not unreasonably restrict their freedom of

movement.     The officers' demeanor was not confrontational and

their    questions   sought     only    the    type   of   general     information

associated with a field inquiry.                 We thus find no merit to



                                         9                                 A-5364-14T1
defendant's contentions that Pettway conducted an investigatory

stop by asking Labord what was in her purse.

    The record shows that Labord voluntarily revealed that she

was carrying the firearm in her purse.         Defendant thereafter

voluntarily admitted that he was the actual owner of the weapon.

Stated   differently,   defendant    made   this   self-incriminating

statement spontaneously, not in response to a police officer's

question.   Under these circumstances, unsolicited statements made

by a defendant are admissible "because they were not the product

of police interrogation or its functional equivalent."      State v.

Cryan, 363 N.J. Super. 442, 454 (App. Div. 2003).

    Affirmed.




                                10                            A-5364-14T1